 

 

 

 

 

 

 

 

 

 

_USDS SDNY

DOCUMENT
UNITED sTATES DISTRICT coURT ELECTRONICALLY FILED
SOUTHERN DISTRICT oF NEW YORK ` .

DOC #. y
vICToR JORDAN, pATE FIl.ED:' fm /Zf\ 9 l

Plaintiff, 18-cv-8528 (JGK)
- against - MEMORANDUM OPINION
AND ORDER

JOSUE PIERBE ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

l. At a hearing on October 18, 2018, the Court denied the
plaintiff’s request for a temporary restraining order in this
ease and set a schedule for briefing on a motion for a
preliminary injunction as follows: (a) The plaintiff was
directed to effect service on the defendants by October 22,
2018; (b) The defendants were directed to respond to the motion
ufor a preliminary injunction by October 26, 2018, 2018; (c) The
plaintiff was directed to reply by October 30, 2018. Those
deadlines were stated at the hearing on October 18, and
reflected in an Order filed on October 19, 2018. (Docket No.
13).

2. The plaintiff had previously filed a request for a
temporary restraining order in this case, which the plaintiff
withdrew on September 26, 2018, after the Court heard argument

on“the-application. (Docket No. 6).'

 

3. The plaintiff has thus far failed to serve any
defendants in this action, but has submitted a series of
letters.

4. In a letter dated October l9, 2018, (Docket No. 15), the
plaintiff complains that the hearing on October 18 was not
conducted sufficiently soon after his request for a preliminary
injunction and that the plaintiff was unprepared for the
argument. However, the plaintiff had already brought a previous
application for a temporary restraining order that the Court had
heard and which the plaintiff then withdrew. Moreover, the
plaintiff has not indicated any arguments that the plaintiff
could have made at an earlier time, and the argument that the
hearing was too delayed is somewhat inconsistent with the
plaintiff's argument that he was unprepared for the hearing. The
plaintiff complains that the argument was by telephone rather
than in open court, but the plaintiff appeared by phone only
because he could not come to the Courtroom. The hearing was held
in open court with a court reporter, and a transcript was made.
There is no merit to the plaintiff’s objections.

5. By letter dated October 22, 2018, (Docket No. 16), the
plaintiff states that he only learned on that day about the
deadlines provided at the October lS, 2018, hearing, and
mrcontained in*the October 19, 2018, Order. The plaintiff points

out that he filed an Amended Complaint on October 19, 2018, and

 

asks for (l) the assistance of the U.S. Marshals Service to
serve the Complaint, (2) a five day extension to serve the
defendants and, (3) corresponding extensions of time for the
response and reply to the motion for a preliminary injunction.
While the Court had attempted to accommodate the plaintiff so
that the motion for a preliminary injunction could be briefed
before the election, the plaintiff’s delays have made that
impossible. There is thus far no personal jurisdiction over the
defendants because the plaintiff has failed to serve any of
them. The plaintiff must provide a summons and the Amended
Complaint for each of the defendants to the Marshals so that the
Marshals can serve those documents on the defendants. The
plaintiff has thus far not attempted to serve the defendants
with the original Complaint or the Amended Complaint or to
comply with the Court’s deadlines set out at the October 18
hearing and in the October 19 Order, as pointed out by counsel
for the Board of Elections in its October 25 letter. (Docket No.
19}.

6. To allow the plaintiff, who is proceeding in forma
pauperis, to effect service on the defendants through the U.S.
Marshals Service, the Clerk of Court is instructed to send the
plaintiff one U.S. Marshals Service Process Receipt and Return
form'(“USM-285"form”) for each defendant;mWithin thirty days of'"

the date of this Order, the plaintiff must complete a USM-ZBB

 

 

form for each defendant and return those forms to the Court. All
correspondence should be directed to the Pro Se Office of the
Court.

Upon receipt of each completed USM-285 form, the Clerk of
Court shall issue a summons and deliver to the Marshals Service
all of the paperwork necessary for the Marshals Service to
effect service upon each defendant.

It is the plaintiff’s responsibility to inquire of the
Marshals Service as to whether service has been made and if
necessary, to request an extension of time for service. §ee

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). If within 90

 

days of issuance of the summons, the plaintiff has not made
service or requested an extension of time in which to do so,
under Rules q(m) and 4l(b) of the Federal Rules of Civil
Procedure, the Court may dismiss this action for failure to
prosecute. Finally, it is the plaintiff's obligation to submit
promptly a written notification to the Court if the plaintiff’s
address changes, and the Court may dismiss the action if the
plaintiff fails to do so.

7. ln a letter dated October 24, 2018, (Docket No. l?), the
plaintiff requests that the Order dated October 19, 2018, be
reissued to state the reasons for the denial of the temporary
“restraining order. However, the Order made it clear that the

reasons were stated on the record, and the Court will see that

 

 

the transcript of the October 18 hearing is filed promptly. The
application for a further statement of reasons is denied.

8. While the plaintiff simply seeks to adjourn the date to
serve the motion for a preliminary injunction by five days, that
schedule makes no sense because the plaintiff must provide the
service documents to the Marshals and the summons and Amended
Complaint must then be served. Moreovery the plaintiff filed the
Amended Complaint after he filed the initial papers in which he
sought a preliminary injunction. Therefore, the initial request
for a preliminary injunction is denied without prejudice for the
same reasons that the Court denied the appiication for a
temporary restraining order on the record on October 18-and, ins
addition, there is not yet personal jurisdiction over the
defendants because service of the summons and complaint has not
been made upon them. The plaintiff may file a new application
for a preliminary injunction by notice of motion, in which event
the defendants will have the time provided for under the rules
to respond to such a motion, or by order to show cause, in which
event the Court will provide the dates for the response, reply,r
and a hearing on the motion.

9. The plaintiff has also filed an application for the
appointment of pro bono counsel. (Docket No. 11). However, from
the papers provided, the Court cannot determine whether the

necessary showing for appointment of counsel has been met. The

 

 

Court of Appeals for the Second Circuit has articulated factors
that should guide the Court’s discretion to appoint counsel to
represent an indigent civil litigant under 28 U.S.C. § 1915. See

Hodge v. Police Officers, 802 F.Zd 58, 61-62 (2d Cir. 1986);

 

Jackson v. Moscicki, No. 99cv242?, 2000 WL 511642, at *4

 

(S.D.N.Y. Apr. 27, 2000). For the Court to order the appointment
of counsel, the petitioner must, as a threshold matter,
demonstrate that his claim has substance or a likelihood of
success on the merits. §ee §pdge, 802 F.Zd at 60m61. Only then
can the Court consider the other factors appropriate to
determination of whether counsel should be appointed:
“[petitioner’s] ability to obtain representation independently,
and his ability to handle the case without assistance in the
light of the required factual investigation, the complexity of
the legal issues, and the need for expertly conducted cross-

examination to test veracity.” Cooper v. A. Sargenti Co., Inc.,

 

877 F.2d 170, 1?2 (2d Cir. 1989}. The petitioner has not yet
made such a showing.

The petitioner may seek assistance from the New York Legal
Aid Group_Legal Clinic for Pro Se Litigants, which is located at
40 Centre Street, Room.LLZZ, New York, New York 10007, and is

open on weekdays from 10:00 am until 4:00 pm. The New York Legal

 

 

 

Aid Group can be reached by calling (212) 659*6190. The New York …'

Legal Aid Group can, as appropriate, recommend other counsel for
the petitioner.

For the reasons explained above, the petitioner’s
application for the Court to appoint counsel is denied without
prejudice.

The Clerk is directed to close all pending motions.

SO ORDERED.

Dated: New York, New York <:M
October 27, 2018 m

 

x ;.. ne

Jlo G. Koeltl
Un` ed States District Judge

 

 

 

